Title: Enclosure: Draft Message on Western Defense, 16 December 1791
From: Jefferson, Thomas
To: Senate


EnclosureDraft Message on Western Defense
Gentlemen of the Senate
The pacific measures which were adopted for establishing peace between the U.S. and the North Western Indians, having proved ineffectual, and the military operations which thereon became necessary, tho’ successful in the first instances, being otherwise in the last as was stated to you in my communication ofinstant, it behoves us to look forward in time to the further protection of our Western citizens.
I see no reason to doubt that operations of force must still be pursued. I have therefore instructed the Secretary at war to prepare, for your information, a statement of the transactions of his department material to this object. These are now laid before you. While they serve to shew that the plan which was adopted for employing the public force and wealth was such as promised reasonably a more effectual issue, they will enable you also to judge of the provision which it may be now be expedient to make for the ensuing year. An estimate of the Secretary at war on this subject is now laid before you.
